Title: From Benjamin Franklin to John Paul Jones, 12 June 1780
From: Franklin, Benjamin
To: Jones, John Paul


Dear Sir,
Passy June 12. 1780.
Saturday Morning last, I received a Letter Signed by about 115 of the Sailors of the Alliance, declaring that they would not raise the Anchor nor Depart from L’orient, till they had six Months Wages paid them, and the utmost farthing of their Prize money, including the Ships sent into Norway, and until their legal Captain P. Landais is restored to them; or to that Effect, for I have not the Letter before me: this Mutiny has undoubtedly been excited by that Captain, probably by making them believe that satisfaction has been received for those Norway Prizes deliver’d up to the English, which God knows is not true; the Court of Denmark not having yet resolv’d to give us a Shilling on that Account. That he is concern’d in this Mutiny, he has been foolish enough to furnish us with Proofs, the Sailors Letter being not only enclos’d under a Cover directed to me in his hand Writing, but, he has also in the Same Writing interlin’d the Words, their legal Captain P. Landais which happen to contain his Signature. I went immediately to Versailles to demand the Assistance of Government, and on showing the Letter by which his Guilt plainly appear’d, an Order was immediately granted and sent away the same evening, for apprehending and imprisoning him, and Orders were promis’d to be given at the same time to the Commissary of the Port, to afford you all kind Assistance to facilitate your Depart. Mr. de Chaumont being with me, and assisting warmly in obtaining these Orders, we thought it best at the same time to give Directions, that those Sailors who have signed this Letter should not be favour’d with receiving any Part of the Money order’d to be advanc’d in part of what it is supposed the Serapis and Countess may be sold for, unless to such as express their Sorrow for having been so misled, and willigness to do their Duty; and that they may be known, their Letter was sent down to M. de Monplaisir; but care should be taken, that it be return’d as it contains the Proofs abovementioned against Landais, who will probably be try’d for his Life, being consider’d by the Ministers as an Emigrant without the king’s Permission and therefore still a frenchman, and when found in france still subject to its Laws.— When that Advance was ordered, it was Supposed the Vessels might have been got away without waiting for the sale, and that the People who had a Right to share them, receiving this in Part to relieve their present Necessities, might have appointed Some Agent to receive and remit the rest to them in America; but the Delays have been so great that the Time of Sale now approaches, and perhaps the Produce may be known before you can be ready to depart with the Ariel, and, if ready Money is paid, the Division may be made at once. If any unforeseen Difficulties Should arise to prevent this, I see no other way but to Separate those who cannot trust to their Country to do them Justice, and put them on shore, and let them wait for their shares at their own Expence, for tis unreasonable to keep the Ship here at so monstrous an Expence to the Publick, for their private Advantage or Humours. As to Wages, I have no Authority or Means of paying Wages here; and I believe that all maritime states pay their ships at home; for it cannot be supposed that Pay-Offices are to be kept in every Part of the World to which ships may happen to go; besides It cannot be known here what their families or Attorneys have receiv’d for them.— I see you are likely to have a great deal of Trouble. It requires Prudence. I wish you well thro’ it. You have shown your abilities in fighting. You have now an Opportunity of showing the other necessary Part in the Character of a great Chief, your Abilities in governing.— Adieu
Yours sincerely,
B Franklin
Honble. Commodore Jones Commander of the Alliance frigate at L’orient.
 
Notation: From his Excellency Dr. Franklin Passy June 12th 1780 No. 35.
